UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4042
DANIEL ZAVALA-RIBERA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-99-205)

                      Submitted: August 20, 2001

                      Decided: September 11, 2001

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

Leslie Carter Rawls, Charlotte, North Carolina, for Appellant. Harry
Thomas Church, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. ZAVALA-RIBERA
                               OPINION

PER CURIAM:

   Pursuant to a plea agreement, Daniel Zavala-Ribera pled guilty to
conspiracy to possess with intent to distribute and to distribute
cocaine and methamphetamine, in violation of 21 U.S.C.A. §§ 841,
846 (West 1999 & Supp. 2001). Zavala-Ribera’s counsel has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting
that there are no meritorious issues for appeal. Advised of his right
to file a pro se supplemental brief, Zavala-Ribera has elected not to
do so.

   Zavala-Ribera signed a written plea agreement in which he agreed
to waive the right to appeal his conviction or sentence, except for
claims of ineffective assistance of counsel or prosecutorial miscon-
duct. A waiver of appeal provision in a valid plea agreement is
enforceable if it results from a knowing and intelligent decision to
forego an appeal. United States v. Attar, 38 F.3d 727, 731 (4th Cir.
1994); United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990). A
waiver is ineffective if the district court fails to question the defendant
about it, United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir.
1991), unless other evidence in the record shows that the waiver was
informed and voluntary. United States v. Davis, 954 F.2d 182, 186
(4th Cir. 1992). We review de novo the validity of a waiver. United
States v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000).

   Here, Zavala-Ribera signed the plea agreement, agreeing to waive
the right to challenge the conviction or sentence with the stated
exceptions. The government summarized the plea agreement at the
Fed. R. Crim. P. 11 hearing. In response to the magistrate judge’s
inquiry, Zavala-Ribera agreed that the right to appeal his conviction
and sentence was expressly waived in the plea agreement. He did not
express dissatisfaction with counsel’s services, except to the extent
that he was unhappy with the law in general. He also stated that he
understood the Rule 11 proceeding. On this record, we find that
Zavala-Ribera’s waiver was knowingly and intelligently made.

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
                   UNITED STATES v. ZAVALA-RIBERA                      3
We therefore dismiss the appeal. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                           DISMISSED